--------------------------------------------------------------------------------

Exhibit 10.8.1
AMENDMENT
TO
THE FARMINGTON BANK DEFINED BENEFIT
EMPLOYEES’ PENSION PLAN
As Amended and Restated Effective January 1, 2011




WHEREAS, Farmington Bank (the “Employer”) heretofore established a defined
benefit pension plan known as The Farmington Bank Defined Benefit Employees’
Pension Plan (the “Plan”); and


WHEREAS, under the terms of the Plan, the Employer has the authority to amend
the Plan; and


WHEREAS, the Employer desires to amend the Plan to freeze all future benefit
accruals under the Plan effective February 28, 2013; and


NOW, THEREFORE, effective as of February 28, 2013, or, if later, the date which
is 45 days following the date that notice required by Section 204(h) of ERISA is
provided to affected participants, the Plan is hereby amended to provide as
follows:


1.             Section 1.1 of the Plan, the definition of “Accrued Benefit”, is
amended by adding the following sentence to the end thereof:


Effective February 28, 2013, benefit accruals under the Plan are frozen, and no
additional benefits shall accrue after such date.


2.             Section 5.2, entitled “Minimum Benefit Requirement for Top Heavy
Plan”, is amended adding the following sentence to the end of paragraph (e)
thereof:


Furthermore, notwithstanding anything in the Plan to the contrary, pursuant to
the freezing of benefit accruals under the Plan on February 28, 2013, no
additional benefits shall accrue to any Key Employees or former Key Employees
after such date.


3.             A new section 12.17, entitled “Interpretation of Agreement when
Plan is Frozen” is added at the end of Article 12 to read as follows:


(a)  
The Employer established this Plan effective July 1, 1952.  The Employer is
freezing the benefits under the Plan as of February 28, 2013, and is directing
that the Trust be continued and that distribution of benefits to Participants be
made at such time and in such manner as though the Plan had not frozen benefit
accruals.

 
 
1

--------------------------------------------------------------------------------

 
 
Exhibit 10.8.1
 
(b)  
All provisions of the Plan shall be construed and interpreted in a manner
consistent with the freezing of benefit accruals under the Plan as of February
28, 2013.





                 IN WITNESS WHEREOF, this Amendment has been adopted this 20th
day of December, 2012.


 

WITNESS FARMINGTON BANK         /s/ Gregory A. White          By: /s/ Lee D.
Nordstrom              
Title: SVP Human Resources      
       

 


                                                                        



 
 
 
 
 
 
 
2
